Citation Nr: 0323373	
Decision Date: 09/10/03    Archive Date: 09/23/03

DOCKET NO.  02-11 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for vertigo.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Helen E. Costas, Associate Counsel


INTRODUCTION

The veteran had active service from December 1943 to December 
1945 and from September 1950 to September 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho.


FINDINGS OF FACT

1. The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  The veteran served as an aerial gunner during World War 
II.

3.  There is no evidence of vertigo in the service medical 
records.  There is no competent evidence of record of a nexus 
between the veterans current vertigo and his period of active 
service.


CONCLUSION OF LAW

Service connection for vertigo is not established.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA),     38 U.S.C.A. § 5100 et seq. (West 2002), 
eliminated the requirement for a well-grounded claim, 
enhanced the VA's duty to assist a claimant in developing 
facts pertinent to his claim, and expanded the VA's duty to 
notify the claimant and his representative, if any, 
concerning certain aspects of claim development. VA 
promulgated regulations that implement these statutory 
changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).

Review of the claims folder reveals compliance with the VCAA.  
Although the RO originally decided this issue in February 
2000, upon the enactment of the VCAA, the RO readjudicated 
the matter, under the new standard, in January 2002.  
Therefore, by way of a January 2002 readjudicated VCAA 
compliant rating decision and a second de novo RO decision in 
July 2002, a July 2002 statement of the case, and an April 
2003 supplemental statement of the case, the RO provided the 
veteran and his representative with the applicable laws and 
regulations and gave notice as to the evidence needed to 
substantiate his claims.  Additionally, in December 2001, the 
RO sent the veteran a letter, explaining the notice and duty 
to assist provisions of the VCAA, including the respective 
responsibilities of VA and the veteran to identify and/or 
secure evidence, listed the evidence and asked the veteran to 
submit and authorize the release of additional evidence.  
Furthermore, the July 2002 statement of the case and the 
April 2003 supplemental statement of the case include the 
text of the relevant VCAA regulations implementing the 
statute.  Accordingly, the Board finds that the veteran has 
been afforded all notice required by statute.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

With respect to the duty to assist, the RO has obtained all 
relevant service medical and dental records, as well as 
private medical records and secured an examination.  See 
Charles v. Principi, 16 Vet. App. 370 (2002).  

Finally, the veteran has had ample opportunity to present 
evidence and argument in support of his appeal.  As he has 
received all required notice and assistance, there is no 
indication that the Board's present review of the claim will 
result in any prejudice to the veteran.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder that may be completely demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).

The Board finds that the preponderance of the evidence does 
not support an a claim for service connection for vertigo.  
38 U.S.C.A. § 5107(b).  Despite the veteran's allegations 
that his vertigo is due to flying in service, service medical 
records do not reflect any complaints, findings, treatment or 
diagnosis of vertigo.  38 C.F.R. § 3.303(b).  

The veteran submits that he has had problems with gait and 
dizziness since he became unconscious while flying in service 
and that he suffered his first serious incident of vertigo in 
October 1956 when he fell off a spud machine and lost both 
his testicles.  However, the service medical records and the 
post-service medical evidence do not establish vertigo until 
1999, many years after the veteran's separation of service.  

The veteran's first recorded treatment for vertigo was in 
September 1999.  Richard Weiland, Jr., M.D., treated the 
veteran for dizziness and gait imbalance, following a flight 
from Idaho to Virginia.  Meclizine alleviated the veteran's 
symptoms and the physician concluded the pathology to be an 
inner ear problem.  Dr. Weiland relied his conclusion on the 
MRI results, which showed the ear had "stable, aging-related 
changes, and no abnormality to explain the patient's 
vertigo."  During his treatment, the veteran relates no 
history of service related vertigo, nor does the physician 
make a diagnosis that the veteran's vertigo relates to his 
service duty.  In December 1999, Geoffrey G. Julian, M.D., 
specifically attributed the vertigo in September to viral 
labyrinthitis without mention of or reference to military 
service.  During his examination with Dr. Julian, the veteran 
denied any "prior history of similar-type symptoms" of 
"severe whirling vertigo," similar to the aforementioned 
incident in September 1999.

Subsequent examination by the VA in July 2002 revealed that, 
before his symptoms in Virginia, the veteran had experienced 
no difficulties flying to Asia, the Philippines and Europe in 
1985, even though he had experienced airsickness while flying 
as a tail gunner in a B-17.  The examiner concluded that 
"[i]t is doubtful, in light of the temporal relationship, 
that the presumed diagnosis of viral labyrinthitis in 1999 
could be attributable to air sickness in World War II or a 
single episode of unconsciousness during that time frame."  
Therefore, without any corroboration in the service medical 
records of instances of vertigo and no additional medical 
evidence of record that links the veteran's current 
disability to his period of service, the Board must deny 
service connection.

In support of his claim, the veteran has also submitted two 
statements from fellow servicemen, A. and Mr. B., attesting 
to the fact that he experienced airsickness while flying in 
service.  Both letters outline the veteran's troubles with 
airsickness.  A.'s letter expresses concern because the 
veteran used to get sick from "being in such restricted 
quarters that had to be extremely cold with exposure to 
extremely loud noise."  Mr. B.'s letter adds that the 
veteran had such a serious condition of vomiting on his 
flight missions, that he even became unconscious on one 
occasion.  Following these accounts in the record, the 
veteran contends that ever since he was found unconscious he 
has had problems with his gait and balance.  The veteran's 
claims and the statements from his servicemen are 
insufficient to establish service connection because they do 
not relate his current disability of vertigo to active duty.  
Additionally, these individuals and the veteran are not 
qualified to make medical diagnoses.  Consequently, without 
any medical support in the record, the Board cannot accord 
any probative value to his statements regarding the 
incurrence of vertigo while in service.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  

Medical diagnoses and matters of medical etiology involve 
questions that are beyond the range of common experience and 
common knowledge and require the special knowledge and 
experience of a trained medical professional.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu, 2 
Vet. App. at 492.  Although the veteran states that his 
flying duties caused his vertigo, and the statements from his 
servicemen attest to the fact that the veteran suffered from 
airsickness, the record does not show that he is a medical 
professional, with the training and expertise to provide 
clinical findings regarding any relationship of vertigo to 
service.  These lay statements, while credible with regard to 
the veteran's subjective complaints and history, are not 
sufficient competent evidence for the purpose of showing a 
nexus between the veteran's current vertigo and service.    

The Board acknowledges the veteran's World War II service as 
a tail gunner aboard a B-17.  Furthermore, the Board does not 
question the fact that he experienced airsickness during 
service.  However, other than lay opinions, there is no other 
suggestion in the record that there is a nexus between the 
veteran's vertigo and his period of active service.  
Moreover, the medical evidence supports the argument that the 
vertigo began in 1999.  Although the evidence of record shows 
that he currently has vertigo, there is no competent medical 
evidence etiologically linking it to his service, or any 
incident therein.  Reviewing the evidence of record, the 
Board finds that the preponderance of the evidence is against 
a finding that the veteran's currently diagnosed vertigo is 
related to active service or any incident therein.  
38 U.S.C.A. § 5107(b).  




ORDER

Service connection for vertigo is denied.


	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

